Title: From George Washington to Henry Bouquet, 6 August 1758
From: Washington, George
To: Bouquet, Henry



Dear Sir,
Camp at Fort Cumberland 6th August 1758.

The Generals Orders, or the Orders of any Superior Officer will, when once given, be a Law to me. I shall never hesitate in obeyg them—but, till this Order came out, I thought it Incumbent upon me to say what I coud to divert you (the Commanding Officer present) from a resolution of opening a new Road, of which I had the most unfavourable reports, and believd from the hight of the Hills—the steepness of them—the uneveness of the Ground in general—and what above all principally weigh’d with me, the shortness of the Season, that it was impossible to open a Road in time to answer our purpose. I am still of this opinion partly from my own observations of the Country—& partly from the Information of as good judges as any that will be employd. My Duty therefore to his Majesty, and the Colony whose Troops I have the honour to Command, obligd me to declare my Sentiments upon the occasion with that candour and freedom of which you are witness; If I am deceivd in my opinion, I shall acknowledge my Error as becomes a Gentlemen led astray from judgement, & not by prejudice in opposing a measure so conducive to the Publick Weal as you seem to have conceivd this to be⟨.⟩ If I unfortunately am right; my Conduct will acquit me of having dischargd my Duty on this Important Occasion; on the good success of which, Our All, in a manner depends.
I have repaird the Road over the Mountain at this place as Sir

Jno. St Clair desird. I had also sent the 2d Company of Artificers to make Bridges on the Rays Town Road according to your Orders transmitted by Colo. Stephen to me. ’twas Yesterday before I coud get them in, & to day they March.
Nineteen Waggons came here Yesterday Loaded with Ball (Musket Ball) from Fort Frederick. 18 more left their loads at the Old Town, and are gone back. the first 19 Waggons and an Escort are gone to bring up their Loads and will be here to day. I can’t send you a return of the Contents having receivd none.
The Waggoners are constantly applying for Grain—I shoud be glad if you woud direct how I am to act in this case.
Inclosd is a return of Provisions wanting to serve Us till our next Convoy arrives from Winchester we have not above 5 days Flour upon hand. I shall therefore send the Waggons to Rays Town tomorrow for this Article &ca—after they return from the old Town.
Twelve Tents was the Number I returnd for, & they are arrivd safe.
If you approve of it, I would send 50 Men the length of the great Xing to waylay the Road thereabouts: I think it the most eligable method of getting a Prisoner for Intelligence; the Enemy are watchful when they are near our Garrison’s, and it is too far and unsafe, to bring one from their own. I am Dear Sir Yr most Obedt Hble Servt

Go: Washington

